Upon the trial of this cause the court instructed the jury as follows: *Page 83 
"A doubt to justify an acquittal must be a reasonable one — a doubt for which you can give a reason — and it must arise from a careful and candid investigation and consideration of all the evidence in the case, or for want of evidence; and, unless the doubt does so arise, it will not be sufficient in law to authorize a verdict of not guilty."
This instruction has been passed upon by the Supreme Court of the state, in the case of Abbott v. Territory, 20 Okla. 119,1 Okla. Cr. 1, 94 P. 179, 16 L.R.A. (N.S.) 260, and also by this court in the case of Price v. Territory, 1 Okla. Cr. 358,98 P. 447, and in each of these cases it was held to be error. As this matter was elaborately discussed in the cases above cited, we shall not go over the ground again, further than to say that these cases present our fixed conclusions as to the views therein expressed, and may be considered as decisive of this question.
Another case is pending before us, involving the same questions of law, as are involved in this case, with the exception of the instruction above complained of. As all of these questions of law must be decided in the companion case, it is unnecessary to go over the same questions here.
For error in the instruction given, the judgment of the lower court is reversed, and a new trial is granted.
BAKER and DOYLE, JUDGES, concur. *Page 84